Citation Nr: 9921825	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-19 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left lower leg, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an evaluation for post-traumatic stress 
disorder (PTSD) greater than 10 percent for the period of May 
31, 1996, to May 19, 1997.

3.  Entitlement to an evaluation for PTSD greater than 30 
percent from May 19, 1997.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied the veteran's 
claim for a rating greater than 20 percent for residuals of a 
shell fragment wound of the left lower leg.  By the same 
action, service connection for PTSD was granted, and a 10 
percent disability rating effective from May 31, 1996 was 
assigned.  Subsequently, by a July 1998 rating decision, a 30 
percent rating was assigned for the veteran's PTSD, effective 
from May 19, 1997.


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the left lower leg 
affecting Muscle Group XI are productive of no more than 
moderately severe impairment.

2.  For the period from May 31, 1996, to May 19, 1997, the 
veteran's PTSD was manifested by moderately debilitating 
problems with intrusive thoughts, exaggerated startled 
response, persistent avoidance, feelings of detachment, a 
restricted range of affect, difficulty sleeping, and 
irritability.  The veteran did not experience occupational 
and social impairment due to PTSD to the point of 
experiencing occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

3.  After May 19, 1997, the veteran's PTSD is manifested by 
moderately debilitating problems with depression, nightmares, 
flashbacks, an inability to sleep, being easily startled, and 
difficulty with authority.  The veteran does not experience 
reduced reliability and productivity beyond an occasional 
decrease in efficiency with intermittent periods of inability 
to perform.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 
20 percent for residuals of a shell fragment wound of the 
left lower leg affecting Muscle Group XI have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7,4.40, 4.50, 4.51, 4.54, 4.56, 4.73, 
Diagnostic Code 5311 (1996); 38 C.F.R. §§ 4.56, 4.55, 4.73, 
Diagnostic Code 5311 (1998). 

2.  For the period from May 31, 1996, to May 19, 1997, a 
rating greater than 10 percent for PTSD was not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).

3.  From May 19, 1997, a rating greater than 30 percent for 
PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative allege that the veteran's 
service-connected shell fragment wound of the left lower leg 
is manifested by chronic pain which has become worse over 
time, thereby entitling the veteran to at least the next 
higher disability rating.  The veteran also contends that he 
experiences increased symptomatology due to his PTSD that 
warrants a higher rating.  Specifically, he has reported 
depression, nightmares, flashbacks, an inability to sleep, 
being easily startled, being a loner, difficulties with 
authority, and thoughts of suicide.


Factual Background

A review of the veteran's service medical records reveals a 
September 1969 treatment record which shows that he sustained 
multiple shell fragment wounds of the left hip, buttock, and 
leg in September 1969.  However, there were no artery or 
nerve injuries.  There were also multiple wounds on the left 
arm and iliac crest.  Examination revealed a "12 x 7 x 1-3 
cm" wound deep into the anterior compartment of the left 
leg, proximal third.  There were good pulses and no sensory 
loss.  On October 6, 1969, the veteran underwent excision of 
hypertrophic granulation tissue of the left leg.  On October 
10, 1969, the veteran underwent a skin graft.  It was opined 
that the skin graft looked good.  Thereafter, an October 1969 
treatment record shows the veteran had a 10 x 5 cm healing 
skin graft of the left calf.  It was opined that the graft 
was healing quite well; the scars were quite hypertrophic, 
and neurological examination was unremarkable.  
Hospitalization records also show that, although he was 
healing well, he had local tenderness around the edge of the 
skin graft due to neuroma formation, which pain was still 
present after six weeks.  The veteran also reported left knee 
pain.  An orthopedic consultation failed to reveal any 
adverse joint pathology.  October 1970, November 1970, and 
January 1971 treatment records show the veteran's complaints 
of continued left leg, left calf, and/or left knee pain.  On 
examination, both the knee and skin graft were considered 
normal.  X-rays did not reveal any retained fragments.

More recently, at an August 1990 VA examination, the veteran 
reported that he was employed as a mail handler and that his 
job entailed a great deal of walking--7 to 10 miles a day.  
The veteran complained that his left leg shell fragment wound 
caused him to change jobs on two occasions because he could 
not meet the physical expectations of those jobs.  He 
reported experiencing ever-increasing left leg pain at the 
end of a workday.  On examination, he had massive shell 
fragment wound scars of the left lower leg - 8 cm x 6 cm.  
Range of motion of the left ankle was 5 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  The examiner 
opined that 20 percent of the muscle tissue of the calf was 
lost.  Additionally, the scar and skin graft on the left 
lower leg were adherent to the underlying fascia and muscle 
tissue, causing them to move as the leg muscle expanded and 
contracted.  X-ray of the left lower leg was unremarkable and 
did not show any foreign bodies.  The examiner then opined 
that the scar tissue and skin graft were of poor quality.  It 
was also opined that the veteran was ". . .unable to work as 
a letter carrier (7-10 miles daily) - this aggravation to 
[the left] leg causes pain [and] swelling," and the veteran 
had lost 50 percent of the function of his left lower leg due 
to the 20 percent loss of calf muscle tissue.

An October 1990 VA examiner next reported that the veteran 
had a 20 percent loss of gastrocnemius muscle tissue and the 
gastrocnemius muscle had a rupture through its sheath causing 
a 3 cm x 4 cm bulge laterally.  Additionally, the mid-calf 
measured 34 cm on the left and 29 cm on the right.  The 
examiner reported that the left lower leg skin graft was 
attached to the underlying gastrocnemius muscle, causing the 
graft and scar to move as the leg muscle expanded and 
contracted.  Specifically, when the veteran extended his 
foot, the scar and graft was pulled approximately 5 cm to 7 
cm posteriorly.  The examiner opined that this made walking 
very painful.  The examiner then opined that the veteran 
developed osteoarthritis of the left knee because of the 50 
percent loss in the use of the left gastrocnemius muscle, the 
only muscle affected by the veteran's injury was the left 
gastrocnemius muscle, and the injury caused a marked limp, 
pain, and clumsiness.  Additionally, it was opined that the 
veteran's left ankle was not affected by his injury.

VA treatment records, dated from December 1990 to February 
1997, show complaints, diagnoses, and/or treatment for left 
leg pain.  See VA treatment records dated in March 1991, May 
1991, July 1991, March 1992, and February 1997.  A February 
1997 x-ray of the left lower leg did not show the presence of 
foreign bodies or any other adverse pathology.

Additionally, VA treatment records, dated in February 1993 
and May 1993, show the veteran's complaints, diagnoses, 
and/or treatment for depression/situational depression.  
Additionally, a June 1996 treatment record also shows the 
veteran's complaints, diagnoses, and/or treatment for, among 
other things, depression possibly due to PTSD.

At a July 1996 VA examination, the examiner reported that the 
veteran appeared on time for the interview, that he dressed 
clean and neat, and spoke quietly but was easily engaged.  He 
had an appropriate affect throughout the interview.  The 
examiner recorded the veteran's social and industrial history 
since his separation from military service.  The veteran 
reported that he separated from his first wife in 1988.  They 
had one son; he had a very good relationship with this son, 
and his son lived with him during the summers.  The veteran 
reported that his first marriage ended due to his wife's 
claims of mental cruelty.  He explained that this was due to 
his discomfort in social situations (he refused to take her 
out to dances, etc., as they had done when they were 
younger).  He reported that there was no sudden change in 
this interest, but that he gradually lost interest in 
socializing.  Additionally, on one occasion he hit her during 
his sleep while he was having a nightmare about Vietnam.  He 
said that he had been married for two months.  He lived with 
his wife and her two minor daughters.  The veteran reported a 
very positive relationship with his wife and her two 
daughters.

The veteran reported that his work history was as follows.  
He had four major jobs since separation from military 
service.  He initially worked in construction building 
gasoline stations for about two years until the company 
downsized.  He next worked at a lumberyard for about seven 
months.  After that, he worked as a welder for sixteen years.  
He left the welding job at about the same time he divorced 
his first wife because he needed to stay home to raise his 
son.  In 1986 he started work with the United States Postal 
Service as a letter carrier and had been there ever since.  
He reported problems with his boss.  He also reported that he 
declined an opportunity to become a supervisor at one time 
because he could never treat people the way they treated him.

The veteran provided his history of problems due to PTSD as 
follows.  He reported that immediately after his separation 
from military service he drank a lot for about six months, on 
occasion awoke from sleep to find himself in a parking lot, 
and had a few fights.  The veteran reported that he did not 
like this lifestyle and therefore made a conscious decision 
to change it.  He reported that it was not until about six or 
seven years after his discharge that "things got messed up . 
. . I would snap at people and everybody knew that I was a 
pretty tough guy, so they left me alone."  However, he first 
received treatment for his moodiness approximately five or 
six years ago when a VA doctor referred him to a PTSD clinic.  
He was treated for approximately five or six months.  During 
this treatment it was observed that he had periods when he 
would not cooperative and was disconnected from his feelings.  
He was not involved in any treatment groups or self-help 
organization.

The veteran reported that he was moody and snappy.  He also 
had periods when he felt that he could not talk to anybody.  
He reported that he continued to have problems sleeping.  He 
also indicated that he had mood swings that come upon him 
like a switch that he had no control over.  He also reported 
that these mood swings happened more often when he was under 
stress.  He denied having flashbacks.  Yet, he reported 
intrusive memories of Vietnam (particularly of two incidents 
- witnessing an interrogation of a female prisoner by the 
South Vietnamese soldiers, and being wounded).  He also 
complained of continuous nightmares.  However, he described 
them as just very bad dreams when he was very frightened.  He 
was also concerned that he might hurt his wife during one of 
these dreams.

Lastly, the veteran reported that, while in the past he did 
volunteer work, he no longer did any; while he joined the a 
service organization he did not spend any time there because 
he did not want to talk about his war experiences like 
everyone else.  He also indicated that, while he attended 
mass only sporadically in the past he currently goes weekly.  
He also reported that he felt better since going to church 
regularly, found that he could talk with his wife about his 
Vietnam experiences, and was happy that his wife encouraged 
him to do something about it.

At an August 1996 PTSD VA examination, the veteran complained 
of getting angry too quickly and poor sleep (awakening two to 
three times a night and having nightmares).  On examination, 
he was very subdued, cooperative, coherent, tried to minimize 
his feelings, had recurrent and intrusive distressing 
recollections of his experiences, had a sudden and startled 
reaction to loud noise, persistent avoidance, some numbing of 
general responsiveness (e.g., marked diminished interest in 
significant activities), feelings of detachment, restrictive 
range of affect, difficulty staying asleep, irritability, 
bursts of anger, and exaggerated startled response.  However, 
he was oriented in all three spheres and not psychotic or 
dangerous.

At an August 1996 VA examination of the left leg, the veteran 
reported that he had been working as a mail carrier for the 
previous eight years and walked an average of twelve miles 
per day.  He also reported that, as the day progressed, he 
had a toothache type sensation in the lateral aspect of his 
left leg that gradually increased in intensity.  He stated 
that, when this happened, he had to recline and keep his leg 
elevated to obtain relief.  However, there was no swelling.  
On examination, the lower extremities were grossly 
symmetrical.  Specifically, the length of his extremities was 
37.5 inches from the anterior superior iliac spine to the 
plantar surface of the heel; the diameter of the ankles was 9 
inches on the right and 9-1/4 inches on the left; the calves 
measured 15 inches bilaterally; the knees were 16 inches on 
the right and 15.5 inches on the left; the thighs were 21.5 
inches on the right and 19-1/4 inches on the left.  
Additionally, there was a visible defect measuring 4.5 x 5.0 
cm. on the lateral aspect of the mid portion of the left 
lower leg.  This area was covered by a skin graft that 
measured 5 x 5 cm.  However, it was not disfiguring.  The 
veteran reported that, when he flexed or extended his foot, 
the area that where the skin was grafted contracted, and when 
he relaxed, there was a slight bulge.  However, on 
examination, there did not appear to be any muscle mass 
absent in this area.  Moreover, there was no pretibial edema 
and good arterial pulse in the posterior tibiale and dorsalis 
pedis areas.  Neurological examination was unremarkable - 
normal patellar reflex, Achilles tendon reflex, and Babinski 
reflex.  However, there was a small area of anesthesia to 
pinprick just immediately distal to the grafted area.  There 
was no dermatome absence distally.  Next, the examiner opined 
that the major function of Muscle Group XI was intact.  
Additionally, there was no digitorum involvement or flexor 
involvement of the toes or ankle.  The diagnosis was residual 
defect from shrapnel wound of left calf muscle with chronic 
aching subjective sensation. 

At a May 5, 1998, mental disorder VA examination (conducted 
by a social worker) the veteran stated that his PTSD was 
worsening.  The examiner opined that he considered the 
veteran a very poor informant; it was very difficult for the 
examiner to extract information from the veteran, and the 
veteran was vague and unable to give dates.  Nonetheless, it 
was next reported that the veteran was extremely soft spoken 
and had poor eye contact, was apparently very depressed, and 
this probably contributed to his inability or unwillingness 
to provide comprehensive information.  It was also reported 
that the veteran was neat and clean in appearance, although 
informally dressed, and personal hygiene appeared to be 
adequate. 

The veteran next provided his marital history, current living 
situation, family history, educational history, employment 
history, psychiatric treatment history, medical history, and 
military service history as outlined above.  Additional 
information obtained, and not previously found in the record 
on appeal, included the facts that the veteran had no contact 
with his mother or siblings, graduated high school, had been 
on disability retirement from the Postal Service since April 
1997, was not employed, had no history of drug or alcohol 
abuse, had no history of inpatient psychiatric care, and had 
no current outpatient care for PTSD.  Adverse symptoms were 
listed as including depression, nightmares, flashbacks, an 
inability to sleep, being easily startled, being a loner, 
difficulty with authority, and thoughts of suicide.

Lastly, at a May 11, 1998, PTSD VA examination (conducted by 
a physician) the veteran complained of sleeping difficulties, 
a history of flashbacks, and an inability to get along with 
people.  His history, as outlined above, was reported.  
Additionally, the veteran reported that he took a disability 
retirement because he fell and injured his neck.  On 
examination, he spoke very slowly and was obviously quite 
depressed.  The veteran reported that he felt that everything 
was overwhelming him, including his wife's demands, his 
inability to work, his PTSD symptoms, and his inability to 
sleep.  However, he denied any hallucinations, delusions, or 
other psychotic symptoms.  He was not suicidal.  However, he 
became very teary during the mental status examination.  The 
examiner opined that the veteran was ". . . a very fragile 
and vulnerable and depressed man who is severely in need of 
PTSD treatment on a one to one basis."

Additionally, the veteran was administered the following 
psychiatric tests:  the Minnesota Multiphasic Personality 
Inventory (MMPI), the Beck, and the Mississippi Combat Scale.  
On the Beck he received a score of 29 which was consistent 
with moderate to severe depression.  His Mississippi score of 
144 was well above the Keane cutoff for combat-related PTSD.  
His MMPI profile portrayed the picture of a despondent man 
with an affective disturbance consistent with PTSD.  The 
examiner then opined that the veteran felt a great deal of 
self-blame and neurotic guilt.  Specific critical items the 
veteran endorsed on the MMPI included the following:  that he 
did not feel that life was worthwhile, that sometimes he felt 
he must injure himself or someone else, that most of the time 
he wished he was dead, that he had had strange and peculiar 
experiences, that he lacked self-confidence, and that there 
was something wrong with his mind.  His MMPI PTSD score of 71 
was consistent with PTSD.  A July 1998 addendum shows that 
the veteran's Global Assessment of Functioning (GAF) score 
was 53.

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when analyzing increased rating claims, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The foregoing 
rule does not apply to evaluations of original rating claims.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Furthermore, in 
cases where the original rating is appealed, such as the PTSD 
issue currently before the Board, consideration must be given 
to whether the veteran deserves a higher ("staged") rating 
at any point during the pendency of the claim.  Id.

Moreover, before specifically addressing the question of the 
propriety of higher evaluations for shell fragment wounds and 
for PTSD, it should be pointed out that the schedular 
criteria by which muscle injuries and psychiatric 
disabilities are rated also changed during the pendency of 
the veteran's appeal to the Board.  See 62 Fed.Reg. No. 
30235- 30240 (Jun. 3, 1997) (effective July 3, 1997); also 
see 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 
7, 1996).  Therefore, adjudication of the claims must now 
include consideration of both the old and new criteria.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claims be used.  Id.  (The Board notes the veteran 
was advised of the new criteria by the RO in the statement of 
the case and more recent supplemental statements of the 
case.)

A.  Shell Fragment Wound of the Left Lower Leg

The Board will first discuss the wound of the veteran's left 
lower leg.  Historically, the veteran has been assigned a 20 
percent evaluation under Diagnostic Code 5311 for moderately 
severe injury to Muscle Group XI, the posterior and lateral 
crural muscles and calf muscles to include the triceps surae 
(gastrocnemius and soleus), the tibialis posterior, the 
peroneus longus, the flexor hallucis longus, the flexor 
digitorum longus, and the popliteus.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (1996).  The functions of that muscle 
group include propulsion, plantar flexion of the foot, arch 
stabilization, and toe and knee flexion.  Under both the new 
and old schedular criteria, an increased (30 percent) rating 
is only warranted if the veteran's adverse symptomatology is 
considered "severe." 

In this regard, the Board notes under the revised criteria, 
38 C.F.R. § 4.56 (1998) provides in relevant part:
* * *
(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged;

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement;

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:
* * *
(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low- 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  38 C.F.R. § 4.56 
(1998).

In pertinent part, 38 C.F.R. § 4.55 (1998), as amended at 62 
Fed. Reg. 30235 (June 3, 1997), is as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of Muscle Groups I and 
II acting upon the shoulder.

(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25 (1998).

The Board further notes that the revised diagnostic codes 
under 38 C.F.R. § 4.73 include changes to Diagnostic Code 
5311, Muscle Group XI, by adding peroneus brevis and 
plantaris to the list of muscles included in Muscle Group XI. 

The criteria in effective prior to those listed above provide 
that the veteran is entitled to a 20 percent rating for 
moderately severe disability of muscles in Muscle Group XI 
and entitled to an increased 30 percent rating for severe 
disability of muscles in Muscle Group XI.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (1996).  The code also provided that 
disabilities of the musculoskeletal system result in 
anatomical damage, functional loss and evidence of disuse, as 
well as in abnormal excursion of movement.  38 C.F.R. § 4.40 
(1996).  In considering evaluation for disability due to 
muscle injury, consideration is given to the degree to which 
the ability of a muscle or muscle group to perform its full 
work is impaired.  38 C.F.R. § 4.51 (1996).  The principal 
symptoms of muscle injuries are weakness, undue fatigue or 
pain, and uncertainty or incoordination.  38 C.F.R. § 4.50 
(1996).  Four grades of severity of disabilities due to 
muscle injuries are recognized for rating purposes: slight, 
moderate, moderately severe and severe.  38 C.F.R. § 4.54 
(1996).  Specifically, "moderately severe" muscle injury is 
associated with a through and through or a deep penetrating 
wound by a high velocity missile of small size or by a large 
missile of low velocity, with debridement, prolonged 
infection, or sloughing of soft parts with intermuscular 
cicatrization.  The history would include hospitalization for 
a prolonged period during service for treatment of a severe 
wound, and a record of consistent complaints of the cardinal 
symptoms of muscle wounds.  The objective findings include 
relatively large entrance and (if present) exit scars, 
indications on palpation of moderate loss of deep fascia or 
muscle substance, or moderate loss of normal, firm muscle 
resistance as compared to the sound side.  38 C.F.R. § 
4.56(c).  "Severe" muscle injury is associated with a 
through and through or a deep penetrating wound due to a high 
velocity missile, a large or multiple low velocity missiles, 
or shattering bone fracture with extensive debridement, or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  The history would 
be an aggravated form of the history for moderately severe 
muscle injury.  The objective findings include extensive 
ragged, depressed, and adherent scars of skin, moderate or 
extensive loss of deep fascia or muscle substance on 
palpation, failing of the muscles to swell and harden 
normally in contraction, and possible X-ray evidence of 
minute multiple scattered foreign bodies.  38 C.F.R. § 
4.56(d).

On the one hand, a review of the record on appeal shows that 
the veteran in September 1969 sustained a shell fragment 
wound of the left lower leg with no artery or nerve injury.  
Additionally, examination at that time revealed a "12 x 7 x 
1-3 cm" wound deep into the anterior compartment of the left 
leg.  The record on appeal also shows that the veteran in 
October 1969 underwent excision of hypertrophic granulation 
tissue of the left leg and a skin graft.  October 1969 
service treatment records shows a 10 x 5 cm healing skin 
graft of the left calf.  While hospitalized it was reported 
that, although he was healing well, he had local tenderness 
around the edge of the skin graft due to neuroma formation, 
which pain was still present after six weeks.  Also, he 
reported left knee pain.  While an orthopedic physician 
opined that there was no adverse joint pathology, service 
medical records dated as late as January 1971 show his 
continued complaints of left leg, left calf, and/or left knee 
pain.  Moreover, the August 1990 and October 1990 VA 
examiners reported that the veteran had lost 50 percent of 
the function of his left lower leg due to the 20 percent loss 
of gastrocnemius muscle tissue and had a massive shell 
fragment wound scar of the left lower leg (8cm x 6cm).  
Additionally, they opined that the scar and skin graft on the 
left lower leg were adherent to the underlying fascia and 
muscle tissue causing them to move as the leg muscle expanded 
and contracted, making walking very painful.  Further, the 
August 1990 examiner reported that the range of motion of the 
left ankle was 5 degrees of dorsiflexion and 30 degrees of 
plantar flexion.  The October 1990 VA examiner also reported 
that the gastrocnemius muscle had a rupture through its 
sheath causing a 3 cm x 4 cm bulge laterally.  The October 
1990 VA examiner then opined that the veteran developed 
osteoarthritis of the left knee because of the 50 percent 
loss in the use of the left gastrocnemius muscle.  
Additionally, he opined that the only muscle affected was the 
left gastrocnemius muscle and the injury to the gastrocnemius 
muscle caused a marked limp, pain, and clumsiness. 

On the other hand, service and post-service x-rays do not 
show retained fragments.  See x-rays dated in August 1990 and 
February 1997.  The October 1990 VA examiner opined that the 
veteran's left ankle was not affected by the injury.  
Additionally, VA treatment records, dated from December 1990 
to February 1997, do not show complaints or treatment for 
left leg pain until March 1991.  Thereafter, complaints are 
only seen on four occasions (Specifically, May 1991, July 
1991, March 1992, and February 1997).  Additionally, the 
August 1996 VA examiner reported that the veteran worked as a 
mail carrier for the previous eight years and walked an 
average of twelve miles per day.  He also reported that, 
while the veteran had a visible defect, the scar and skin 
graft were not disfiguring.  Moreover, despite the veteran's 
claim that the skin graft contracted when he flexed or 
extended his foot and a slight bulge was present when he 
relaxed, the August 1996 examiner found no muscle mass was 
absent in this area.  Moreover, the August 1996 examiner 
reported no pretibial edema, good arterial pulses, an 
unremarkable neurological examination (except for a small 
area of anesthesia to pinprick just immediately distal to the 
grafted area), and only a small size difference between the 
muscle mass of the left leg and the right leg.  Furthermore, 
the August 1996 examiner reported no dermatome absence 
distally, no digitorum involvement, and no flexor involvement 
of the toes or ankle.  Finally, the examiner opined that the 
major function of Muscle Group XI was intact.  Accordingly, 
the Board finds that the veteran's adverse symptomatology is 
most consistent with the assigned 20 percent evaluation 
contemplated for moderately severe muscle injuries.  An 
increased rating is not warranted under either the old or new 
Diagnostic Codes for rating muscle injuries.  In short, 
recent evidence does not suggest symptoms and findings of 
muscle injury contemplated by the criteria for "severe" 
disability.  Wide damage or significant atrophy or otherwise 
reduced function as suggestive of "severe" disability has 
not been shown.

The next question that arises is whether the veteran's other 
adverse symptoms warrants an increased and/or separate 
evaluation.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Initially, the Board notes that while the August 1990 VA 
examiner reported reduced motion in the veteran's left ankle, 
neither this examiner, nor any subsequent examiner reported 
that this reduced range of motion continued or was 
attributable to his injury.  Moreover, the October 1990 VA 
examiner specifically opined that the veteran's service-
connected shell fragment wound did not adversely affect his 
left ankle.  Therefore, the Board does not need to examine 
whether the veteran would qualify for separate compensable 
disability rating based of the Diagnostic Code used to rate 
ankle disabilities.

On the other hand, the October 1990 VA examiner opined that 
the veteran's service-connected shell fragment wound to the 
left lower leg caused arthritis in his left knee and all VA 
examiners noted that the veteran had a scar and skin graft 
secondary to his injury.  Therefore, the Board's focus will 
be on whether the veteran has any adverse symptomatology 
affecting his left knee due to his shell fragment wound 
and/or adverse symptomatology due to his scar and/or skin 
graft that warrant the assignment of an increased and/or a 
separate rating. 

As to the veteran's left knee, x-rays do not show the 
veteran's left fibula having any evidence of malunion, 
nonunion, or bony deformity of the knee as required for an 
increased rating under  Diagnostic Code 5262.  There is also 
no evidence of knee ankylosis to warrant application of 
Diagnostic Code 5256.  Moreover, the record on appeal is 
devoid of any complaints, diagnoses, or treatment for 
recurrent knee subluxation or lateral instability to warrant 
separate application of Diagnostic Code 5257.  Similarly, 
neither the veteran's service medical records or post-service 
treatment records report that his injury required removal of 
cartilage from the left knee.  Therefore, separate ratings 
are not warranted under Diagnostic Codes 5258 or 5259.  
Lastly, while the record on appeal contains the veteran's 
complaints of pain, stiffness and difficulty ambulating, as 
well as the October 1990 examiner's opinion that the veteran 
had osteoarthritis secondary to his service-connected shell 
fragment wound, VA examiners attributed the knee's loss in 
motion to his scar and skin graft - not due to adverse joint 
pathology.  Therefore, separate ratings are not warranted 
under Diagnostic Codes 5003, 5260, or 5261.  38 C.F.R. § 
4.71a (1998).

Turning next to the veteran's scars and skin graft, the Board 
notes that the most recent VA examiner reported that there 
was a visible defect measuring 4.5 x 5.0 cm. on the lateral 
aspect of the mid-portion of the left lower leg and this area 
was covered by a skin graft that measured 5 x 5 cm.  However, 
neither the most recent examiner, nor any other examiner, has 
reported that the foregoing were either superficial, poorly 
nourished, and had repeated ulceration or were superficial, 
tender and painful.  Therefore, the veteran also does not 
meet the criteria under either Diagnostic Code 7803 or 7804 
to be granted a separate compensable disability rating.  
38 C.F.R. § 4.118 (1998).

Next, the Board observes that the veteran has consistently 
complained of pain, stiffness and difficulty ambulating due 
to the scar and skin graft on his left leg.  Moreover, older 
VA examinations have reported difficulty with ambulating due 
to the scars and skin graft.  Under Diagnostic Code 7805, 
scars may be rated based on limitation of the part affected.  
38 C.F.R. § 4.118 (1998).  However, Diagnostic Codes 5311 
contemplates limitation of motion resulting from damage to 
Muscle Group XI.  This muscle group affects the functioning 
of the lower leg and foot, specifically, the range of motion 
of the knee and ankle.  Thus, to compensate the veteran both 
based on limitation caused by muscle and by skin impairment 
would clearly violate the rule against pyramiding.  38 C.F.R. 
§ 4.14 (1998).

Lastly, the Board recognizes that the August 1996 VA examiner 
reported that neurological examination disclosed a small area 
of anesthesia to pinprick just immediately distal to the 
grafted area.  However, in rating peripheral nerve injuries 
and their residuals, attention is given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (1998).  Moreover, 38 C.F.R. § 4.55 
provides that muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same part, unless 
affecting entirely different functions.  Therefore, because 
the veteran does not have distinct and separate 
manifestations that are not already included in the 20 
percent evaluation awarded for muscle damage under Diagnostic 
Code 5311, the Board concludes that a separate evaluation 
would also be inappropriate.

In reaching the foregoing conclusions the Board had 
considered the veteran's statements to the RO that his 
symptoms were causing increasingly severe impairment.  
However, no one with medical expertise has adopted this 
characterization.  The Board notes that a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  However, the veteran's statements as 
to the severity of his left lower leg disability are not 
probative because a lay person (i.e., a person without 
medical expertise) is not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The Board consequently concludes that the preponderance of 
the evidence is against this claim for an increased rating.  
Furthermore, the Board has considered the doctrine of giving 
the benefit of the doubt to the veteran under 38 U.S.C.A. 
§ 5107 and 38 C.F.R. §§ 3.102, 4.3 (1998), but does not find 
the evidence is of such approximate balance as to warrant its 
application. 


B.  PTSD Evaluations

Next, turning to the issue of a higher evaluation for PTSD, 
the Board notes that the veteran was assigned a 10 percent 
disability rating for his service-connected PTSD for the 
period of May 31, 1996, to May 19, 1997, and has been 
assigned a 30 percent disability rating from May 19, 1997.  
See RO decisions entered in January 1997 and July 1998.  
Accordingly, he will only be entitled to a higher evaluation 
during either of the forgoing time periods if he meets the 
criteria set out in either the new or old Diagnostic Code.  

Under the new schedular criteria, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  And, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  61 Fed. Reg. 52701, 52702 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998)).

The criteria in effective prior to those listed above provide 
for a 50 percent rating when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; reliability, flexibility and 
efficiency levels being so reduced as to result in 
considerable industrial impairment.  A 30 percent rating is 
assignable when the disability causes definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; and with psychoneurotic symptoms 
which result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  And, a 10 percent rating is 
assignable when the disability causes mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.

For the period of May 31, 1996, to May 19, 1997, the Board 
notes that neither the examiners who wrote the February or 
May 1993 VA treatment records, nor the July or August 1996 VA 
examination reports, provided a specific characterization as 
to the degree of the veteran's social and occupational 
impairment due to his PTSD.  Nonetheless, the Board finds the 
dearth of abnormal findings made in each of these records to 
be significant in establishing the degree of his veteran's 
social and occupational impairment.  

Specifically, the abnormal mental status findings in February 
and May 1993 VA treatment records was that the veteran was 
experiencing situational depression.  In July 1996, the 
examiner reported that the veteran complained of moodiness, a 
gradual loss of interest in socializing, snapping at people, 
problems sleeping, wanting to be by himself, severe 
nightmares, being disconnected, intrusive memories of 
Vietnam, and problems because of differences with his boss.  
In August 1996, he was very subdued and tried to minimize his 
feelings.  He also had recurrent and intrusive distressing 
recollections of his experiences, exaggerated startle 
response, persistent avoidance, some numbing of general 
responsiveness (e.g., marked diminished interest in 
significant activities), feelings of detachment, a restricted 
range of affect, difficulty staying asleep, irritability, and 
bursts of anger.  Given the abnormal mental status findings, 
the Board finds that the evidence of record strongly suggests 
that his overall disability picture equated to no more than 
"moderate" social and industrial impairment.

In reaching the foregoing conclusion the Board notes that 
under the older rating criteria a 10 percent rating required 
that PTSD symptoms result in symptoms of "moderate strength 
or intensity."  VAOPGCPREC 9-93, 59 Fed. Reg. 4753 (1993).  
Additionally, an increased 30 percent rating required that 
PTSD symptoms result in "definite" industrial impairment.  
Id.  The term "definite" has been defined as meaning 
"distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large."  Id.  
Consequently, a 10 percent evaluation is to be assigned when 
the symptoms result in impairment that is less than 
"moderately large."  Id.  Taking the common understanding of 
these terms as 

explained in VAOPGCPREC 9-93, the Board construes the adverse 
symptomatology reported above, which consists of problems 
with intrusive thoughts, exaggerated startled response, 
persistent avoidance, feelings of detachment, a restricted 
range of affect, difficulty sleeping, and irritability, as 
being significantly less in intensity than "moderately 
large."  Id.  This conclusion is strengthened by clinical 
evidence of record showing he was clean and neat, spoke 
quietly but was easily engaged, had an appropriate affect, 
was cooperative, coherent, oriented in all three spheres, and 
not psychotic or dangerous.  Therefore, the veteran's PTSD 
symptoms are best described as no more than of "moderate 
strength or intensity", and thereby warranting no more than 
the assigned 10 percent rating for the period from May 31, 
1996, to May 19, 1997.  Id.

Turning next to the criteria that became effective in 
November 1996, the Board finds that an increase above the 
10 percent rating assignable under the old criteria is not 
warranted under the new for the period of May 31, 1996, to 
May 19, 1997.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  As noted 
above, these are not generally characteristics of the 
veteran's disability.  Although he has had problems with 
intrusive thoughts, exaggerated startled response, persistent 
avoidance, feelings of detachment, a restricted range of 
affect, difficulty sleeping, and irritability, the record on 
appeal for the period in question is devoid of evidence of 
his having depressed mood, anxiety, suspiciousness, panic 
attacks, or memory loss.  Moreover, the problems the veteran 
reported with affect, difficulty sleeping, and irritability 
did not cause a reduction in work efficiency or ability to 
perform occupational tasks during this period as contemplated 
by the rating criteria for a 30 percent rating.

Lastly, the Board notes that the veteran himself has 
indicated that he has been capable of tending to all of his 
daily needs, and that he spent his days working and his 
evenings with his second wife and her two daughters.  While 
the veteran no doubt had some difficulty in establishing and 
maintaining effective work and social relationships, such 
difficulties did not rise to the level contemplated by the 
criteria for a 30 percent rating prior to May 19, 1997.  His 
difficulties, while bothersome, do not appear from the record 
to cause impairment beyond that contemplated by the currently 
assigned 10 percent rating for the period of May 31, 1996, to 
May 19, 1997.  This is particularly so given the veteran's 
ability to interact with family and to perform daily 
activities.

Given the discussion above, the Board finds that the 
veteran's symptoms, for the period of May 31, 1996, to May 
19, 1997, are best approximated by the criteria for a 
10 percent rating, whether evaluating his case under the old 
or new criteria.  See 38 C.F.R. §§  4,7, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  Therefore, the preponderance of the evidence is 
against the assignment of a rating higher than 10 percent for 
the veteran's service-connected psychiatric disability for 
the period of May 31, 1996, to May 19, 1997.

Turning to the issue of a higher evaluation from May 19, 
1997, the Board will once again consider whether the veteran 
would qualify for a higher evaluation under either set of 
criteria, Karnas, supra.  Consideration under the old 
criteria will be undertaken first.  

As noted above, the degree of the veteran's social and 
occupational impairment has not been characterized in the VA 
treatment records (a June 1996 record) or by the May 1998 VA 
examiners.  Therefore, the Board once again finds that the 
lack of abnormal findings made in these records to be 
significant in establishing the degree of his  social and 
occupational impairment since May 19, 1997.

Specifically, a June 1996 VA treatment record shows that the 
veteran was having problems with depression, sleep 
disturbance, concentration, motivation, and enjoying 
activities.  Additionally, the May 5, 1998, examiner reported 
that the 

veteran had problems with depression, nightmares, flashbacks, 
an inability to sleep, being easily startled, being a loner, 
and difficulties with authority.  When examined on May 11, 
1998, his adverse symptomatology consisted of his talking 
very slowly and being quite depressed.  He also denied any 
hallucinations, delusions, or other psychotic symptoms.  
Moreover, although the veteran described significant problems 
with maintaining employment due to his being easily angered 
and having interpersonal difficulties, this has not been 
confirmed by the clinical evaluations of record.  On the 
contrary, the veteran has acknowledged that his last two jobs 
lasted 16 years and 10 years respectively and that he left 
his most recent job because of a neck injury.  Moreover, the 
clinical evidence of record indicates that he was oriented in 
all three spheres and there was no evidence of his 
experiencing hallucinations, delusions, or any other 
psychotic symptoms.  Moreover, the Board notes that, while 
the May 5, 1998, social worker reported that the veteran's 
adverse symptoms included thoughts of suicide, the more 
recent May 11, 1998, examination by a staff physician 
reported that he was not suicidal.

As stated above, under the old rating criteria, mild 
industrial impairment, the requirement for a 10 percent 
disability rating has been defined as "of moderate strength 
or intensity" and, as applied to disease, "not severe or 
dangerous."  VAOPGCPREC 9-93, 59 Fed. Reg. 4753 (1993).  
"Considerable," the criterion for a 50 percent rating means 
"rather large in extent or degree."  Id.  A 30 percent 
rating lies midway between a 10 percent rating and a 
50 percent rating, implying that "definite" was meant to 
describe a level of impairment of social and industrial 
adaptability approximately midway between mild and 
considerable impairment.  Id.  

Taking the common understanding of these terms as explained 
in VAOPGCPREC 9-93, the Board finds that, in the absence of 
difficulties other than with depression, nightmares, 
flashbacks, an inability to sleep, being easily startled, 
being a loner, and difficulties with authority, the veteran's 
overall disability is significantly less in intensity than 
"considerable" disability.  Id.  So much so that it is best 
described as no more than moderately large in degree, and 
thereby warranting no more than the currently assigned 30 
percent rating.  Id.  In other words, the paucity of findings 
of 

disabling symptoms, considered along with the overall 
disability picture as set forth in the entire record leads 
the Board to conclude that an evaluation higher than 30 
percent from May 19, 1997, is not warranted under the old 
rating criteria.

Turning to the criteria that became effective in November 
1996, the Board finds that a higher evaluation is not 
warranted under these new rating criteria from May 19, 1997.  
As noted above, a 50 percent rating is warranted for reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  As noted above, these are not 
characteristics of the veteran's disability.  Since May 1997, 
the veteran has only been reported to have problems with 
being soft spoken, talking very slowly, having poor eye 
contact, and appearing depressed.  Moreover, there is no 
suggestion that these problems have caused a reduction in 
reliability and productivity as contemplated by the types of 
problems specifically identified in the rating criteria for a 
50 percent rating.

Additionally, the Board notes that the veteran has claimed to 
have uncontrollable irritability.  However, the record on 
appeal is devoid of any evidence that the veteran ever acted 
on his irritability, or demonstrated such a problem when 
being observed by psychiatric clinicians.  Accordingly, his 
impulses are not only controllable, but are somewhat 
controlled, and therefore do not appear to adversely affect 
his occupational functioning except perhaps on an occasional 
or intermittent basis.  Similarly, the veteran claimed that 
he had interpersonal difficulties.  However, the objective 
medical evidence of record does not support the veteran's 
claim.  As previously stated, while the veteran reports a 
poor relationship with his siblings and mother, he also 
reported that he was married and had good relationships with 
his wife, his wife's two daughters, and his son from his 
first marriage.


While the veteran no doubt has had some difficulty in 
establishing and maintaining effective work and social 
relationships, such difficulties do not rise to the level 
contemplated by the criteria for a 50 percent rating.  His 
difficulties, while bothersome, do not appear from the record 
to cause more than an occasional decrease in efficiency or 
intermittent periods of inability to perform tasks.  This is 
particularly so given the veteran's ability to interact with 
his family and to perform daily activities. 

Given the discussion above, the Board finds that the 
veteran's symptoms from May 19, 1997, are best approximated 
by the criteria for a 30 percent rating, whether evaluating 
his case under the old or new criteria.  See 38 C.F.R. § 4.7 
(1996).  Therefore, the preponderance of the evidence is 
against the assignment of a rating higher than 30 percent for 
the veteran's service-connected psychiatric disability from 
May 19, 1997.

In reaching the foregoing conclusions the Board had 
considered the veteran's statements to the RO that his 
symptoms were causing increasingly severe impairment.  
However, no one with medical expertise has adopted this 
characterization.  Additionally, none of the descriptions 
otherwise provided in the record suggests greater impairment 
due to psychiatric symptoms during either of the foregoing 
time periods.  The Board notes that a lay witness can testify 
as to the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, the veteran's statements as to the severity of his 
PTSD are not probative because a lay person (i.e., a person 
without medical expertise) is not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

	(CONTINUED ON NEXT PAGE)

ORDER

An increased rating for a shell fragment wound of the left 
lower leg is denied.

An evaluation greater than 10 percent for PTSD for the period 
of May 31, 1996, to May 19, 1997, is denied.

An evaluation greater than 30 percent for PTSD from May 19, 
1997, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

